DETAILED ACTION

Response to Amendment

	Amendments and response received 03/21/2022 have been entered. Claims 1, 3, 4, 6, 7, and 9 are currently pending in this application. Claims 1, 4, 7 and 9 have been amended and claims 2, 5 and 8 canceled by this amendment. Amendments and response are addressed hereinbelow.

Claim Objections

	In light of the amendment to the claimed subject matter, the antecedence issue has been addressed and corrected.

Claim Interpretation

	The examiner maintains that the claims invoke means plus function and has examined the remaining claims accordingly.

Allowable Subject Matter

Claims 1, 3, 4, 6, 7 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an inspection apparatus configured to inspect quality of a printed product, acquiring a reference image based on information indicating the reference image, transmitting information indicating completion 
The closest prior art, Tadashi Kitai et al (US 20140079293 A1), teaches an image inspection system for inspecting an output image on a recording medium utilizing an inspection reference image to detect differences between the reference and scanned image and thereby locate defects. The prior art fails to explicitly disclose transmitting information indicating completion of preparation for inspection after receipt of the information indicating the reference image, wherein the information processing apparatus transmits the print job to the print apparatus after receiving, from the inspection apparatus, the information indicating the completion of the preparation for the inspection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 23, 2022